Citation Nr: 1132426	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for a heart disease.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for muscle breakdown.

5.  Whether new and material evidence has been presented to reopen claims of entitlement to service connection for a spinal injury, for brain damage, and for a deteriorating spinal cord.

6.  Entitlement to pension benefits.




REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The appellant served in the Kentucky National Guard from approximately 1985 to 1998, including one period of active duty for training from July 28, 1996 to August 10, 1996.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision. 


FINDINGS OF FACT

1.  The evidence does not show that the appellant's hypertension was permanently worsened by active duty for training, (ACDUTRA)   

2.  The evidence does not show that the appellant's heart disease was permanently worsened by ACDUTRA. 

3.  The evidence does not show that the appellant's diabetes mellitus was permanently worsened by ACDUTRA.

4.  The evidence does not show that the appellant's muscle breakdown was permanently worsened by ACDUTRA.

5.  The Board denied the appellant's claims of entitlement to service connection for spinal injury, brain damage, and deteriorating spinal cord in a June 2004 decision.  

6.  Evidence obtained since the June 2004 Board decision does not raise a reasonable possibility of substantiating the previously denied claims of entitlement to service connection for spinal injury, brain damage, or deteriorating spinal cord.

7.  The appellant did not serve on active duty for 90 days.


CONCLUSIONS OF LAW

1.  Criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§  101(24), 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).
 
2.  Criteria for service connection for heart disease have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  Criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

4.  Criteria for service connection for muscle breakdown have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

5.  The June 2004 decision which denied entitlement to service connection for spinal injury, brain damage, and deteriorating spinal cord is final; new and material evidence has not been submitted, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2010).

6.  The appellant's military service does not meet threshold service eligibility requirements for VA non-service-connected pension benefits.  38 U.S.C.A. §§ 101, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.2(f), 3.3(a)(3), 3.203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The appellant's claims of entitlement to service connection for spinal injury, for brain damage, and for a deteriorating spinal cord were denied by a June 2004 Board decision which is now final.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In July 1998, the appellant filed a claim seeking service connection for "brain, spinal cord, spinal column, injuries, deterioration of body functions Aug 1993 through 1998."  The appellant contended in his statements that he was forced to perform activities while on reserve training that he was not medically advised to do, such as lifting objects, and he believes that this caused his disabilities to deteriorate.

A Chief Warrant Officer who served with appellant's unit wrote a statement in September 1998, recalling that during his time in the reserves the appellant had brought in records asserting that he had permanent and severe disabilities.  She asserted that the records were largely ignored by the appellant's commanding officer.  The Warrant Officer indicated that the appellant was eventually sent to Fort Knox for evaluation and given a medical profile.  She noted that the appellant had been reprimanded for not being able to fulfill his duties.  She indicated that she personally observed the pain that the appellant was under during this time, and she speculated that the actions of the appellant's commanders damaged his condition, causing his disabilities to worsen.  It is noted that there is no indication that the Warrant Officer had any medical training.

The appellant's claim was denied by a November 1999 rating decision which concluded that the appellant was disabled because of injuries that were sustained in a 1993 motor vehicle accident and not because of his military service.

The appellant submitted a notice of disagreement in December 1999 in which he asserted that being forced to uphold his duties from the time of his accident until May 1998 caused major damage, deterioration, and aggravation to the disabilities he incurred in the accident.  He asserted that his unit forced him to comply with orders that caused the aggravation.

In September 2000, the appellant asserted that his motor vehicle accident related injuries were not properly addressed by the military, arguing that a medical board was not conducted until 1998 and that the neurological and orthopedic doctors who conducted the Medical Board informed him that he should have been discharged many years earlier.

In June 2004, the Board denied the appellant's claims for service connection for brain damage, for a spinal cord injury, for cervical, thoracic and lumbar spine injuries and for deterioration of body function.  The Board concluded essentially that the appellant's claimed disabilities were not aggravated by his reserve service, stating:
 
In essence, the appellant appears to be contending that service connection is warranted for the disabilities at issue because they were aggravated as a result of his having to stay in the Reserves after the automobile accident, to include having to perform active duty for training.  Despite several VA attempts to obtain any relevant medical records in this case, there is no medical evidence on file of aggravation of the disabilities at issue as a result of the appellant's Reserve service.  The medical evidence on file reveals that the appellant incurred brain and spinal injuries in an automobile accident in August 1993 and that he is permanently and totally disabled as a result of his injuries.  According to a June 1997 Department of the Army Memorandum from Personnel, the appellant's medical problems were the result of his service to his country.  However, there is no medical evidence to support the Memorandum.  According to March 1998 Medical Evaluation Board Proceedings, the appellant's brain injury, upper and lower extremity weakness, decreased weakness, and cognitive impairment and weakness occurred in August 1993, had existed prior to service and were not incurred while entitled to base pay.  Moreover, the only nexus opinions on file are the November 2003 VA opinions in which it was concluded, after examination and a review of the claims file, that there was no evidence of record that the appellant's reserve training after his automobile accident in 1993 aggravated his brain or spinal injuries.  Consequently, the appellant cannot be considered a veteran for purposes of entitlement to service connection for the disabilities at issue, and the claims must be denied.

Reconsideration of the Board's decision was denied, as it was found that the Board decision contained no obvious errors.  It was further explained that the Board decision contained findings of fact that had a plausible basis in the record, was consistent with the available evidence and applicable statutory and regulatory provisions, and contained clearly stated reasons and bases for the decision.  The appellant appealed the Board decision to the Court of Appeals for Veterans Claims (Court), but the Court also affirmed the Board's decision.

In February 2008, the appellant filed a claim seeking to reopen his claims for service connection for brain damage, for a spinal cord injury, for cervical, thoracic and lumbar spine injuries, and for deterioration of body function.

In conjunction with that claim considerable additional evidence has been submitted, including numerous Social Security Administration (SSA) records.  The appellant has also provided testimony at hearings before both the RO and the Board.  

However, after having closely scrutinized the entirety of the evidence, the Board concludes that the evidence submitted since June 2004 does not raise a reasonable possibility of substantiating the appellant's claim.  In this regard, Social Security Administration (SSA) records were received in June 2010 and contain medical treatment records dating from the appellant's motor vehicle accident in 1993 to the present.  SSA found in April 1999 that the appellant had been disabled from 1993 forward.  However, though voluminous, the SSA medical records do not show that the appellant's medical conditions were aggravated by any specific period of reserve training.  Similarly, the SSA records do not show that the worsening of the appellant's conditions was due to anything other than the natural progression of his disabilities.  As such, these records do not alter the evidentiary picture that was before the Board when it rendered its decision in 2004.

Included in the SSA records were several military profiles which show that the appellant was precluded from performing certain activities.  For example, in April 1996, the appellant was given a profile for all activities.  In March 1997, it was determined that a Medical Evaluation Board (MEB) was needed as the appellant was not qualified for actual service and was not making the weight standards.  In February 1998, the appellant was given a profile which limited him to no running, marching, or lifting more than 20 pounds.  In March 1998, a MEB found that the appellant had diffuse brain injury, upper and lower extremity weakness, decreased recall, and cognitive impairment and weakness.  Each of these conditions was found to be related to the motor vehicle accident and none were incurred while entitled to base pay.  With regard to the question of whether the conditions were permanently aggravated by service, the MEB indicated "NA."  As such, these records merely show at most, a worsening over time of the appellant's conditions, the records do not show that any period of training actually permanently worsened the conditions.

In addition to the SSA records, Mary Margaret Miller, MD., the appellant's doctor from the time of his motor vehicle accident through his time in reserve service, also submitted a number of letters on the appellant's behalf.  In July 2008, Dr. Miller wrote that the appellant continued with a permanent disability secondary to his spine injuries and damage to the brain.  In August 2008, Dr. Miller wrote that she had treated the appellant in 1995 and 1996 for chronic conditions that were secondary to diffuse brain injury sustained in August 1993.  She noted that the appellant's brain damage and spinal cord damage had continued and were permanent.  She also noted that the appellant had diabetes and hypertensive heart disease.  She then opined that all the appellant's permanent severe disabilities were severely aggravated and damaged by his continued military service.  

It is noted that Dr. Miller's opinions on the whole are exceptionally broad and entirely unsupported.  Significantly, the opinions do not include any component of time.  It appears, like many, she is under the impression a reservist's contractual association with the Armed Forces confers the same benefits on an individual as someone on full time duty status with the Armed Forces.  Instead, however, the VA benefits at issue only accrue to a reservist for events taking place on those precisely defined, discrete number of days making up his or her active duty for training (in the case of disease or injury), or inactive duty training (in the case of injuries only).  Therefore, while it could be accurate to state the disabilities increased in severity while the appellant was a reservist, or before he was discharged from the reserves, (which is what Dr. Miller is understood to be stating), this does not address the merits of the claim.  To meaningfully address the claim, the evidence would need to reflect some precision as to the period(s) in which the aggravation and damage occurred together with the specific observations of the symptoms during those periods which formed the basis for concluding an increase in severity occurred.  The letters from Dr. Miller do not contain this precision as to time and symptoms.  

Similarly, the appellant makes broad assertions in both his statements and in his testimony to both the Board and the RO that his conditions worsened as a result of his reserve training, but his allegations do not identify any specific task that produced a disability or show how any disability was specifically worsened by a period of INACTDUTRA.  As such, the appellant's statements merely amount to an assertion that his conditions worsened between 1993 and 1998.  However, this much was known and acknowledged in the Board decision that previously denied the appellant's claims, and his contentions have not changed since the Board denial.  Therefore, the statements and testimony that the appellant has provided since 2004 do not constitute "new" evidence.

In this case, while the appellant has submitted new evidence, the evidence does not show that any of the appellant's previously denied musculoskeletal disabilities were aggravated by any of his periods INACTDUTRA, or by his single period of ACDUTRA.  None of the evidence can be considered to raise a reasonable possibility of substantiating any the appellant's claims. 

As such, the criteria for reopening the appellant's claims have not been met, and his claims are not reopened.

II.  Service Connection

In seeking VA disability compensation, an appellant generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
As noted above, the appellant did not have active military service.  Rather, he served  on ACDUTRA and INACDUTRA.  As such, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while serving during a specific period of ACDUTRA, or an injury incurred or aggravated while performing a specific period of INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304.  [Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993)].

The Board will address the appellant's four service connection claims (hypertension, diabetes mellitus, heart disease, and muscle breakdown) together, as the analysis is essentially the same for each.

The appellant contends that his time on reserve duty aggravated his hypertension, diabetes mellitus, heart disease, and muscle breakdown.  At hearings before both the Board and the RO, the appellant was asked when each condition began or was diagnosed, but he was generally unsure.

In support of the appellant's claim, Dr. Miller submitted several letters.  In August 2008, she wrote that she had treated the appellant in 1995 and 1996 for chronic conditions that were secondary to diffuse brain injury sustained in August 1993.  She noted that the appellant's brain damage and spinal cord damage had continued and were permanent.  She also noted that the appellant had diabetes and hypertensive heart disease.  She then opined that all the appellant's permanent severe disabilities were severely aggravated and damaged by his continued military service.  

In January 2010, Dr. Miller again wrote that the appellant's illness and conditions of brain damage, spinal damage, heart illnesses, and diabetes were severely aggravated and damaged by his military duty and service.  She added that his military service and duty has caused severe permanent injuries to his injuries, and that the appellant's condition, caused by military service, is at the 100 percent total disability military rating, as his condition is permanent and severe.

As previously observed, Dr. Miller's statements are generic and broad, and lack the specificity necessary to establish service connection in the case of the appellant's claimed conditions.  She did not provide any explanation or rationale for her statements; and a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998).  At best, these overly broad statements simply show worsening over time.  However, that is not the issue in this case, as the issue is whether a discrete period of ACDUTRA caused worsening of the claimed diseases, or whether the worsening of claimed injury occurred during a discrete period of ACDUTRA or INACDUTRA.  

Here, the evidence does not reveal any specific injury while on INACDUTRA or ACDUTRA related to the claimed conditions, or that any symptom of a claimed condition increased in severity beyond its natural progression during either ACDUTRA or INACDUTRA.  Indeed, the appellant's personnel records show that he was repeatedly given physical profiles (including in January 1996, April 1997, and March 1998) that precluded many, if not most, physical activities.

The appellant has pointed a letter dated June 1997 from a "personnel sergeant" in which it was stated that the appellant's "medical problems are a result of his service to his country."  This person's expertise to offer any probative information on the subject is not established, and in any case, it is noted the letter is not grounded in the medical evidence of record, as it is not actually supported by any documentation showing how any worsening of a claimed condition was caused by any particular period of training, or any particular condition was incurred during ACDUTRA. As such, this letter is not accorded probative value.  

Under these circumstances, the criteria for service connection have not been met, and the appellant's service connection claims are denied.

III.  Pension

The appellant contends that he deserves a nonservice connected pension as a result of his service.  The appellant competently explained at his hearing that he currently has a number of physical ailments.  The appellant also explained how these heath problems impaired his daily life.  It is also noted that SSA has found the appellant to be disabled.

However, for the reasons discussed below, the Board is precluded by law from granting the appellant's claim.

Under VA regulations, the payment of nonservice-connected pension benefits is provided to veterans who are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, but only where an appellant has the requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).

An appellant meets the service requirements of that section if he or she served in active military, naval or air service under one of the following conditions: (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Active military, naval, or air service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 C.F.R. § 3.6(a).

In this case, the evidence shows that while the appellant served in the reserves for a number of years, he did not have at least 90 days of active military service during war time, and therefore his service does not meet the requirement for nonservice-connected pension benefits.  

As such, regardless of current level of disability, without the requisite wartime service, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

Therefore, the appellant's appeal is denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).


IV.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in March 2008, which informed the appellant of all the elements required by the Pelegrini II Court of Appeals for Veterans Claims, as well as how effective dates and disability ratings are calculated.  Additionally, the letter informed the appellant of what "new" and "material" meant in the context of his claim, and it offered an explanation of why his claim was previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  No argument has been advanced regarding any notice failure.  

With regard to the pension claim, because the application of the law to the undisputed facts is dispositive of the claim on appeal in this case, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

VA treatment records have been obtained, as have service personnel records.  Additionally, the appellant testified at hearings before both the RO and the Board. 

Examinations were not provided with regard to the appellant's previously denied claims, but VA is not required to afford the appellant an examination or obtain a medical opinion in those cases because VA has determined that new and material evidence has not been received and those claims have not reopened on a de novo basis.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an examination was not necessary.  
Additionally, no argument has been advanced regarding any failure in the duty to assist.  

Similarly, the evidence, taken in its totality, does not suggest that the appellant's hypertension, heart disease, diabetes mellitus, or muscle breakdown were incurred or aggravated (as defined by VA regulations) by his reserve service, therefore the duty to provide an examination was not triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for hypertension is denied. 

Service connection for a heart disease is denied.

Service connection for diabetes mellitus is denied.

Service connection for muscle breakdown is denied.

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a spinal injury, and the appellant's claim is not reopened.

New and material evidence has not been presented to reopen a claim of entitlement to service connection for brain damage, and the appellant's claim is not reopened.

New and material evidence has not been presented to reopen a claim of entitlement to service connection for a deteriorating spinal cord, and the appellant's claim is not reopened.

Entitlement to nonservice-connected pension benefits is denied.



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


